DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2019/214114 filed November 27, 2019 as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 line 2 “the powder of the carbon material” fails to comply with the written description requirement. There is insufficient antecedent basis. Claim 5 depends from claim 1, which recites in line 3 “a carbon material”, but the carbon material is not limited to a powder. Claim 4 lines 2-3 recite “a powder of the carbon material”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley (US 5,736,200).
Regarding claims 1 and 2, Beardsley teaches a metal powder with adhered carbon (2:24-34) such that the metal powder is coated with carbon powder and the carbon powder must substantially bond onto the metal powder surface and not fall off the metal powder (3:53-65) (i.e. a coating layer containing a carbon material is formed at the surface of the metal powder), where the metal powder is for example an AISI 4140 steel composition (3:13-25) (i.e. iron alloy powder), the metal powder contains an even more preferable oxygen content of less than about 0.5% by weight (4:43-55) (i.e. oxygen atoms at a concentration of 0.1 mass% or more and 0.7 mass% or less with respect to the total amount of the metal powder, and x is less than about 0.5 g of oxygen atoms), the carbon is present in the range of from about 0.3 to about 2% by weight of the carbon coated metal powder (5:18-35) where an example with 5000 gms of metal powder mixed with 50 gms of carbon powder has 1 wt% carbon powder (7:20-22) (i.e. y is about 0.3 to about 2 grams of carbon material contained per 100 g of the alloy powder because 50 gms/5000 gms is 1 wt% and 1 gram of carbon powder per 100 grams of alloy powder), and the carbon particles adhered to the metal powder lower the oxygen content in the resultant metal coating (5:6-8, 14-17) such that the oxygen content in the metal powder is reduced by at least 20% in order to improve the formability of the coating, to make the coating less brittle, and to improve corrosion resistance (4:36-42). 
In light of Beardsley’s teachings y is about 0.3 to 2 (7:20-22) and x is more preferably less than about 0.5 (i.e. 0 to 0.5) (4:43-55). Therefore, evaluating y=0.75x-z using the y and x taught by Beardsley results in z of -2 to 0.075 g. Further, Beardsley teaches the amount of carbon content is controlled to ensure at least 20 wt% by weight less oxygen in the metal coating as compared to the oxygen content of the metal powder, where the amount of carbon upper limit results in no further appreciable reduction in oxygen content of the resultant metal coating (5:18-35). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The limitation of the alloy powder being for “three-dimensional printing” has been considered and determined to recite the purpose or intended use of the claimed alloy powder that does not result in a structural difference between the claimed invention and the prior art. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II). In the instant case, the structure of the prior art (Beardsley 2:24-34, 3:13-25, 53-65, 4:36-55, 5:6-8, 14-35, 7:20-22) reads on that claimed, such that it is capable of being used for three-dimensional printing.
Regarding claim 3, Beardsley teaches metal powder with a particle size desirably in the range of from about 10 um to about 500 um (4:26-35). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Beardsley teaches mixing (i.e. a mechanical method) metal powder and carbon powder to form powder that is essentially a carbon coated iron powder that is freely flowable (7:20-35) (i.e. the coating layer is formed by sticking a powder of the carbon material to the surfaces of the iron alloy powder).
Alternatively, the coating layer being formed by sticking a powder of the carbon material to the surfaces of the iron alloy powder by a mechanical method has been considered and determined to recite a product-by-process claim limitation. The patentability of a product (i.e. the coating layer) does not depend on its method of production (i.e. a mechanical method). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). In the instant case, Beardsley teaches a metal powder with adhered carbon (2:24-34) such that the metal powder is coated with carbon powder and the carbon powder must substantially bond onto the metal powder surface and not fall off the metal powder (3:53-65) (i.e. the coating layer is a powder of the carbon material stuck to the surfaces of the iron alloy powder). The structure of claim 4 is taught by Beardsley rendering claim 4n obvious.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley (US 5,736,200) as applied to claim 1 above, and further in view of Rangaswamy (US 5,372,845).
In the event it is determined that the structure of the coating layer in claim 4 is limited by a mechanical method and the teachings of Beardsley do not apply, then the below rationale is applied.
Regarding claim 4, Rangaswamy teaches a method for preparing a binder-free clad powder using a high energy ball mill (1:9-10, 4:62-68) where a first material and a second material are processed in a high energy ball mill to form clad powder with a core of the first material and the second material or coating the surface of the core (5:53-68, 6:1-68, 7:1-6) (i.e. a coating layer, second material, is formed by sticking a powder of the second material to the surfaces of the first powder by a mechanical method), the first or core material is an Fe alloy (12:4-8), and the second or coating material is forms of carbon (12:8-13).
It would have been obvious to one of ordinary skill in the art to use a binder-free process in a high energy ball mill to form the powder of Beardsley because it does not use a binder, which degrades coating performance by inhibiting the ability of the first and second materials to interact and by not fully vaporizing or oxidizing during the metal coating process (Rangaswamy 2:48-68) and it produces clad powders in a relatively simple, inexpensive, and reproducible manner (Rangaswamy 7:33-46). 
Regarding claim 5, Beardsley is silent to the powder of the carbon material having an average particle diameter of 3 nm or more and 100 nm or less (0.003 to 0.1 micrometers).
Rangaswamy teaches a method for preparing a binder-free clad powder using a high energy ball mill (1:9-10, 4:62-68) where a first material with a particle size of about 10 to 100 microns and a second material with a particle size of about 0.1 to 20 microns (about 100 to 20,000 nm) are processed in a high energy ball mill to form clad powder with a core of the first material and the second material or coating the surface of the core, where the particle size of the second material is significantly smaller than the particle size of the first material (5:53-68, 6:1-68, 7:1-6, 8:1-10, 23-39, 55-65), the first or core material is an Fe alloy (12:4-8), and the second or coating material is forms of carbon (12:8-13).
It would have been obvious to one of ordinary skill in the art in the powder of Beardsley for the carbon material to have a particle size of about 0.1 to 20 microns (about 100 to 20,000 nm) because  it is significantly smaller than the average particle size of the core material (Rangaswamy 8:29-39, 62-65) such that the coating material powder can coat the core material powder (Rangaswamy 8:1-10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beardsley (US 5,736,200) as applied to claim 1 above, and further in view of Kondo (JP 2013-194254 machine translation).
Regarding claim 5, Beardsley is silent to the powder of the carbon material having an average particle diameter of 3 nm or more and 100 nm or less (0.003 to 0.1 micrometers).
Kondo teaches an iron-based powder ([0001], [0024]) with carbon black (CB) adhered to the particle surface ([0016]) with a particle size of 50 nm or less ([0039]).
It would have been obvious to one of ordinary skill in the art for the carbon material powder in Beardsley to be 50 nm or less because when it is adhered to iron powder particle surface (Kondo [0016], [0024]) it improves fillability (Kondo [0039]) and fluidity of the powder (Kondo [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US 5,372,845) in view of Beardsley (US 5,736,200).
Regarding claims 1 and 2, Rangaswamy teaches a clad powder with a core material coated with a second material (1:10-15) where the first or core material is an Fe alloy (12:4-8), the second or coating material is a form of carbon (12:8-12) (i.e. a coating layer containing a carbon material is formed at surface of the iron alloy powder), and the composite particles are more preferably about 80 to about 99 percent by weight first material and about 1 to about 20 percent by weight second material (12:13-19) (i.e. a mass y g of the carbon material contained per 100 g of the three-dimensional printing alloy powder is about 1.01 to 25 g (i.e. (1*100)/99 to (20*100)/80)). 
Rangaswamy is silent to the concentration of oxygen atoms in the iron alloy powder.
Beardsley teaches reducing oxygen in metal coatings (1:7-10) by adhering carbon to metal powder to form a carbon coated metal powder (2:29-31) where the metal powder example is steel (i.e. iron alloy) (3:13-16), the oxygen content in the metal powder is less than about 2% by weight of metal powder (4:43-56) (i.e. a mass x g of the oxygen atoms is less than about 2 g (i.e. 2% by weight is  2/100), and the metal coating formed from the metal powder has an oxygen content at least 20% by weight less than the oxygen content of the metal powder (4:36-42). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art for the Fe alloy first or core material of Rangaswamy to have an oxygen content of less than about 2% because above 2% the oxygen content is excessive and detrimentally affects the formability of a coating with the powders (Beardsley 4:43-56). Further, using the powder to reduce the oxygen content in the coating improves the formability, makes the coating less brittle, and improves corrosion resistance (Beardsley 4:36-42).
Rangaswamy in view of Beardsley teach x of 1.01 to 25 g (Rangaswamy 12:13-19) and y of less than about 2 (Beardsley 4:43-56). Therefore for y = 0.75x-z, such that z is -25 to 0.49. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The limitation of the alloy powder being for “three-dimensional printing” has been considered and determined to recite the purpose or intended use of the claimed alloy powder that does not result in a structural difference between the claimed invention and the prior art. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II). In the instant case, the structure of the prior art (Rangaswamy 1:10-15, 12:4-19; Beardsley 2:29-31, 3:13-16, 4:36-56) reads on that claimed, such that it is capable of being used for three-dimensional printing.
Regarding claim 3, Rangaswamy teaches the particle size of the core material is most preferably about 10 to 100 microns (8:20-23). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Rangaswamy teaches a method for preparing a binder-free clad powder using a high energy ball mill (1:9-10, 4:62-68) where a first material and a second material are processed in a high energy ball mill to form clad powder with a core of the first material and the second material or coating the surface of the core (5:53-68, 6:1-68, 7:1-6) (i.e. a coating layer, second material, is formed by sticking a powder of the second material to the surfaces of the first powder by a mechanical method), the first or core material is an Fe alloy (12:4-8), and the second or coating material is forms of carbon (12:8-13).
Regarding claim 5, Rangaswamy teaches the particle size of the coating material is generally about 0.1 to 20 microns (about 100 to 20,000 nm) (8:23-39). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735      


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735